United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 3, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60691
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EARNEST LEDON CURTIS,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 1:02-CR-127-B-1
                         --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Earnest Ledon Curtis appeals his guilty-plea conviction and

sentence for knowingly and intentionally possessing with intent

to distribute marijuana in violation of 21 U.S.C. § 841(a) and

(b)(1)(D).     He argues that the district court clearly erred in

calculating the amount of marijuana attributable to him for

sentencing purposes; that the district court clearly erred in

enhancing his offense level under United States Sentencing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60691
                                 -2-

Guidelines § 2D1.1(b)(1) for possession of a firearm; and that

the district court erred in not suppressing evidence seized in

connection his arrest.

     Factual findings made by a sentencing court must be

supported by a preponderance of the evidence and are upheld

unless clearly erroneous.   United States v. McCaskey, 9 F.3d 368,

372 (5th Cir. 1993).   The sentencing court’s interpretations of

the guidelines are reviewed de novo.   Id.

     The district court did not clearly err in relying on the

information in the presentencing report to conclude that the

previous drug transactions involving Curtis and Ray Poirier were

relevant conduct for sentencing purposes.     The information

obtained from the probation officer’s interview with Drug

Enforcement Agent Aldridge and the investigative reports was

sufficiently reliable for sentencing purposes.     See United States

v. Manthei, 913 F.2d 1130, 1137-38 (5th Cir. 1990).    Moreover,

the information obtained from others involved in the drug

transactions were corroborated by the information from the DEA

agent and by the circumstances of the controlled sale, which also

involved a purchase of marijuana by Curtis from Poirier.        See

United States v. Rogers, 1 F.3d 341, 344 (5th Cir. 1993).

Finally, the offense of conviction and the previous drug

transactions all involved Curtis obtaining the same drug,

marijuana, from the same supplier, Poirier.    Although Curtis

argues that the transactions were not in temporal proximity to
                           No. 03-60691
                                -3-

the May 2002 offense of conviction, the presentencing report

indicated that the deliveries were made on a regular basis from

1996 until sometime in 2001.   Even if there was a break of over

one year in this case, the other factors are strong enough to

weigh in favor of finding that the transactions were part of the

same course of conduct.   See United States v. Wall, 180 F.3d 641,

646 (5th Cir. 1999); see also U.S.S.G. § 1B1.3(a)(2) and comment.

(n.9(A) and (B)).

     Curtis argues that the relevant conduct should not have been

considered because the uncharged conduct so influenced the

sentence that it “becomes a case of the tail wagging the dog.”

This argument is without merit.   See United States v. Doggett,

230 F.3d 160, 164-65 (5th Cir. 2000).

     Curtis has not shown that it was clearly improbable that the

weapons possessed by co-defendant Jeff Ware were connected to the

offense.   See U.S.S.G. § 2D1.1, comment. (n.3).   Curtis and Ware

were jointly undertaking to purchase approximately 100 pounds of

marijuana for $57,000, and Ware’s two loaded guns were in his

vehicle on Curtis’ property where the drug transaction took

place.   See United States v. Aguilera-Zapata, 901 F.2d 1209, 1215

(5th Cir. 1990); United States v. Wilson, 105 F.3d 219, 221 (5th

Cir. 1997); United States v. Paulk, 917 F.2d 879, 882 (5th Cir.

1991); United States v. Pomranz, 43 F.3d 156, 162 (5th Cir.

1995); United States v. Vasquez, 161 F.3d 909, 912-13 (5th Cir.

1998).
                            No. 03-60691
                                 -4-

     Finally, Curtis has waived his right to appeal any issues

raised in his motion to suppress, which was never ruled upon

because he entered an unconditional plea of guilty to the offense

of conviction.   See FED. R. CRIM. P. 11(a)(2);   United States v.

Bell, 966 F.2d 914, 916, 917 (5th Cir. 1992).     Accordingly,

Curtis’ conviction and sentence are AFFIRMED.